DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11116088. Although the claims at issue are not identical, they are not patentably distinct from each other because these claims are directed to similar subject matter.
Claims 15, 17-18 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 15, 16 of U.S. Patent No. 11116088 in view of Funada
 (US 20090052149; “Funada” hereinafter).
Regarding claim 15, 17-18 , claims 1, 10, 15 and 16 of current application teaches all the limitations except the substrate includes a plurality of first conductive pads arranged on both sides of the first notched portion and the first conductive pads being apart from each other.
Funada teaches a substrate (12) includes a plurality of first conductive pads (22 that are disposed on the front side surface of the substrate 12 as depicted in fig. 1 or on the lower end of the substrate 12 as depicted in fig. 3) arranged on both sides of a notched portion (notch portion containing electrodes 20 that is disposed on the front side surface of the substrate 12 as depicted in fig. 1 or on the lower end of the substrate 12 as depicted in fig. 3, figs. 1, 3), the first conductive pads being apart from each other (two pads or terminals 22 are disposed one each on the two sides of the groove containing the terminal 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of current application to include a plurality of first conductive pads arranged on both sides of the first notched portion, and the first conductive pads being apart from each other as taught by Funada because such modification provides separate connecting means for carrying different signals as suggested by Funada (Col. 3: lines 45-64).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the substrate has a first notched portion and a second notched portion in an outer edge” in line 7, “a first claw portion that is extended from the first side plate in a direction intersecting with the first surface and that is interlocked with the first notched portion” in lines 12-14, and “a second claw portion that is extended from the second side plate in the direction intersecting with the first surface and that is interlocked with the second notched portion” in lines 15-17. It is unclear that, if both of the first and the second notched portions are disposed in an outer edge of the substrate, how would the first claw portion and the second claw portion that are extended from two different side plates fitted or interlocked on the two notched that are disposed on the same outer edge of the substrate? This creates indefiniteness to the claim(s).
For the purpose of examination examiner has considered that the two notched portions are disposed in two different outer edges of the substrate. 
Claims 2-21 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mashimo et al. (US 7362586; “Mashimo” hereinafter) in view of Sato (US 20140226293; “Sato” hereinafter).
Regarding claim 1, Mashimo (figs. 1A- 1B) teaches a semiconductor storage device comprising: a substrate (1) having a first surface (1a); an electronic component (2) arranged on the first surface (1a) (fig. 1A); and a cover (3; “a shielding case 3”, Col. 4: lines 46-53) that is provided on a side of the first surface and that covers at least a part of the electronic component (figs. 1A-1B), wherein the substrate has a first notched portion (first notched portion 4, Annotated fig. 1A) and a second notched portion (first notched portion, annotated fig. 1A) in an outer edge (fig. 1A), and the cover has a top plate portion (top plate or wall of the case 3, fig. 1A), a first side plate (left side plate 25, fig. 1A), a second side plate (right side plate 25, fig. 1A), a first claw portion (first claw 6 that lies on the first side plate 25) that is extended from a lower end of the first side plate in a direction intersecting with the first surface (1a) and that is interlocked into the first notched portion (fig. 1B), and a second claw portion (second claw 6 that lies on the second side plate 25) that is extended from a lower end of the second side plate in the direction intersecting with the first surface and that is interlocked into the second notched portion (fig. 1B).
Mashimo does not explicitly disclose the electronic component being a memory and a controller.
Sato (figs. 1-2) teaches a semiconductor device (1) comprising a substrate (2); a memory (6) and a controller (4) arranged on a surface of the substrate (2)(fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Mashimo to include a memory and a controller device on the substrate as taught by Sato because the modification help the device to store data.

    PNG
    media_image1.png
    523
    728
    media_image1.png
    Greyscale

Regarding claim 2, Mashimo in view of Sato (relied on Mashimo, figs. 1A-1B) discloses wherein the substrate has a second first surface on an opposite side of the first surface (1a), the first claw portion (first claw 6 that lies on the first side plate 25, annotated fig. 1A) is not protruded from the substrate to a side of the second first surface in a side view (fig. 1B), and the second claw portion (second claw 6 that lies on the second side plate 25, annotated fig. 1A) is not protruded from the substrate to the side of the second first surface in the side view (fig. 1B).  
Regarding claim 4, Mashimo in view of Sato (relied on Mashimo, figs. 1A-1B) discloses wherein an outer surface of the first claw portion (first claw 6 , annotated fig. 1A) is placed on an inner side of the outer edge of the substrate in a planar view (figs. 1A-1B), and an outer surface of the second claw portion (second claw 6, annotated fig. 1A) is placed on the inner side of the outer edge of the substrate in the planar view (fig. 1B).  
Regarding claim 5, Mashimo in view of Sato (relied on Mashimo, figs. 1A-1B) discloses wherein an outer surface of the first claw portion (first claw 6 , annotated fig. 1A) is included in a surface continuous with an outer surface of the first side plate (the first side plate 25, annotated fig. 1A) (figs. 1A-1B), and an outer surface of the second claw portion (second claw portion, annotated fig. 1A) is included in a surface continuous with an outer surface of the second side plate (the second side plate 25, annotated fig. 1A).  
Regarding claim 6, Mashimo in view of Sato (relied on Mashimo, figs. 1A-1B) discloses wherein the first claw portion (the first claw 6, annotated fig. 1A) is integrated with the first side plate (first side plate 25) (annotated fig. 1A), and the second claw portion (the second claw 6, annotated fig. 1A) is integrated with the second side plate (the second side plate 25).  
Regarding claim 7, Mashimo in view of Sato (relied on Mashimo, figs. 1A-1B) discloses wherein the outer edge of the substrate (1) has a first side (left side/edge 21 of the substrate 1), and a second side (right side/edge 21 of the substrate 1) facing the first side, the first notched portion (first notched portion 4, annotated fig. 1A) is arranged on the first side, and the second notched portion (second claw 6, annotated fig. 1A) is arranged on the second side (fig. 1A).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashimo in view of Sato as applied to claim 1, and in further view of Sakai (US 5966052; “Sakai” hereinafter).
Regarding claim 3, Mashimo in view of Sato (relied on Mashimo, figs. 1A-1B) discloses wherein the substrate (1) has a second first surface on an opposite side of the first surface (1a).
Mashimo in view of Sato does not explicitly disclose a leading end surface of the first claw portion is along an extended surface of the second first surface, and a leading end surface of the second claw portion is along the extended surface of the second first surface. 
Sakai (fig. 1) teaches a substrate (2) has a second first surface (2b) on an opposite side of a first surface (2a), a leading end surface of a first claw portion (a first peg 9 on the left side plate 8) is along an extended surface of the second first surface (2b), and a leading end surface of a second claw portion (a second peg 9 on the right side plate 8) is along the extended surface of the second first surface (fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Mashimo in view of Sato to have the first claw portion and the second claw portion along the extended surface of the second first surface as taught by Sakai because such modification would allow more area of attachment between the substrate and the cover and strengthen the attachment mechanism.

Claims 8-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashimo in view of Sato as applied to claim 1, and in further view of Kitade (US 6687135; “Kitade” hereinafter).
Regarding claim 8, Mashimo in view of Sato (relied on Mashimo, figs, 1A-1B) discloses wherein the outer edge of the substrate has a first side (left side/edge 21 of the substrate 1), and a second side (right side/edge 21 of the substrate 1), the first notched portion (first notched portion 4, annotated fig. 1A) is arranged on the first side, and the second notched portion (second claw 6, annotated fig. 1A) is arranged on the second side (fig. 1A)
Mashimo does not explicitly disclose wherein the outer edge of the substrate has a first side, and a second side intersecting with the first side.
Kitade (figs. 1-3) teaches an outer edges of a substrate (1) has a first side (first side, annotated fig. 1 below), and a second side (second side, annotated fig. 1 below) intersecting with the first side (the first side and the second side of the substrate 1 intersects each other, annotated fig. 1 below), a first notched portion (first notched portion,, annotated fig. 1 below) is arranged on the first side, and a second notched portion (second notched portion, annotated fig. 1 below) is arranged on the second side (annotated fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Mashimo in view of Sato to have the first and the second side comprising the first notched portion and the second side having the second notched portion intersects each other as taught by Kitade because such modification increases the number/density of notched portions to be connected with the conductive case and enhance the coupling between the conductive case and the substrate.


    PNG
    media_image2.png
    787
    945
    media_image2.png
    Greyscale
  
Regarding claim 9, Mashimo in view of Sato and Kitade (relied on Kitade, figs. 1-3) discloses wherein the substrate (1) further has a third notched portion (notched portion 4 corresponding to the third side of the substrate1, annotated fig. 1 and fig. 2) in the outer edge, and the conductive cover (3) further has a third side plate portion (third side plate of the case 3 that lies on the third side of the substrate 1, figs. 1-2 and annotated fig. 1), and a third claw portion (claw/pin 6 that engage with the third notched portion 4 that lies on the third side of the substrate 1, figs. 1-2 and annotated fig. 1) that is extended from a lower end of the third side plate in the direction intersecting with the surface and that is fitted into the third notched portion (figs. 1-2 and annotated fig. 1).  
Regarding claim 10, Mashimo in view of Sato and Kitade (relied on Kitade, figs. 1-3, annotated fig. 1 above) discloses wherein the substrate (1) has a second surface on an opposite side of the surface (1a), the first claw portion (first claw 6 that is engaged to the first notched portion 4) is not protruded from the substrate to a side of the second surface in a side view (fig 1), the second claw portion (second claw 6 that is engaged to the second notched portion 4) is not protruded from the substrate to the side of the second surface in the side view, and the third claw portion (third claw 6 that is engaged to the third notched portion 4 of the third side of the substrate 1) is not protruded from the substrate to the side of the second surface in the side view (fig. 1).  
Regarding claim 12, Mashimo in view of Sato and Kitade (relied on Kitade, figs. 1-3, annotated fig. 1 above) discloses wherein an outer surface of the first claw portion (first claw portion, annotated fig. 1) is placed on an inner side of the outer edge of the substrate (1) in a planar view (annotated fig. 1), an outer surface of the second claw portion (second claw portion, annotated fig. 1) is placed on the inner side of the outer edge of the substrate (1) in the planar view (first claw portion, annotated fig. 1), and an outer surface of the third claw portion (third claw 6 that is engaged to the third notched portion 4 of the third side of the substrate 1) is placed on the inner side of the outer edge of the substrate in the planar view (figs. 1-2, annotated fig. 1).  
Regarding claim 13, Mashimo in view of Sato and Kitade (relied on Kitade, figs. 1-3, annotated fig. 1 above) discloses wherein the first claw portion (first claw portion, annotated fig. 1) is integrated with the first side plate (figs. 1-2, annotated fig. 1), the second claw portion (second claw portion, annotated fig. 1) is integrated with the second side plate (figs. 1-2, annotated fig. 1),  and the third claw portion (third claw 6 that is engaged to the third notched portion 4 of the third side of the substrate 1) is integrated with the third side plate (figs. 1-2, annotated fig. 1).  
Regarding claim 14, Mashimo in view of Sato and Kitade (relied on Kitade, figs. 1-3, annotated fig. 1 above) discloses wherein the outer edge of the substrate (1) has a first side (first side, annotated fig. 1), a second side (a second side, annotated fig. 1) intersecting with the first side (annotated fig. 1), and a third side (third side, annotated fig. 1) intersecting with the second side on an opposite side of the first side (annotated fig. 1), the first notched portion (first notched portion, annotated fig. 1) is arranged on the first side (annotated fig. 1), the second notched portion (second notched portion, annotated fig. 1) is arranged on the second side, and the third notched portion (a notched portion in the third side of the substrate 1, figs 1-2, annotated fig. 1) is arranged on the third side (annotated fig. 1).  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashimo in view of Sato and Kitade as applied to claim 9, and in further view of Sakai.
Regarding claim 11, Mashimo in view of Sato and Kitade (relied on Kitade, figs. 1-3, annotated fig. 1 above) discloses wherein the substrate (1) has a second principal surface on an opposite side of the principal surface (1a), having a leading end surface of the first claw portion (lower end or tip of first claw portion 6, annotated fig. 1), and a leading end surface of the second claw portion (lower end or tip of second claw portion 6, annotated fig. 1), and a leading end surface of the third claw portion (lower end or tip of third claw portion 6, annotated fig. 1).  
Mashimo in view of Sato and Kitade does not explicitly disclose the leading ends of the first, second, and third claw portions is along the extended surface of the second principal surface.
Sakai (figs. 1-3) teaches a substrate (2) has a second principal surface (2b) on an opposite side of a principal surface (2a), a leading end surface of a first claw portion (a first peg 9 on the left side plate 8 that fit into the indentation 5c) is along an extended surface of the second principal surface (2b), and a leading end surface of a second claw portion (a second peg 9 on the right side plate 8 that fit into the indentation 5b) is along the extended surface of the second principal surface (fig. 1), a leading end surface of the third claw portion (third peg 9 that fit into the third indentation 5a) is along the extended surface of the second principal surface (“The pegs 9 of the metal case 6 are fit into the indentations 5a to 5d of the substrate 2”, Col. 5: lines 1-30).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Mashimo in view of Sato to have the first claw, the second claw portion and the third claw portion along the extended surface of the second principal surface as taught by Sakai because such modification would allow more area of attachment between the substrate and the cover and strengthen the attachment mechanism.

Claim(s) 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mashimo in view of Sato as applied to claim 1, and further in view of Funada
 (US 20090052149; “Funada” hereinafter).
Regarding claim 15, Mashimo in view of Sato discloses the storage device as claimed in claim 1.
Mashimo in view of Sato (relied on Mashimo, figs. 1A-1B) discloses wherein the substrate (1) further includes a first conductive pad (first conductive pad 8, annotated fig. 1A), and the cover (3) further has a plurality of first protruded portions (first protruded portion, annotated fig. 1A) arranged on both sides of the first claw portion in the first side plate (first side plate, annotated fig. 1A), each extending from the first side plate in the direction intersecting with the first surface (1a), each being in contact with the first conductive pad (figs 1A-1B, annotated fig. 1A).  
Mashimo in view of Sato does not explicitly disclose the substrate includes a plurality of first conductive pads arranged on both sides of the first notched portion.
Funada teaches a substrate (12) includes a plurality of first conductive pads (22 that are disposed on the front side surface of the substrate 12 as depicted in fig. 1 or on the lower end of the substrate 12 as depicted in fig. 3) arranged on both sides of a notched portion (notch portion containing electrodes 20 that is disposed on the front side surface of the substrate 12 as depicted in fig. 1 or on the lower end of the substrate 12 as depicted in fig. 3, figs. 1, 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Mashimo in view of Sato to include a plurality of first conductive pads arranged on both sides of the first notched portion as taught by Funada because such modification provides separate connecting means for carrying different signals as suggested by Funada (Col. 3: lines 45-64).
Regarding claim 17, Mashimo in view of Sato and Funada (relied on Funada, figs. 1-3) disclose wherein each of the first conductive pads (22 that are disposed on the front side surface of the substrate 12 as depicted in fig. 1 or on the lower end of the substrate 12 as depicted in fig. 3) is selectively arranged near the outer edge of the substrate (12), the first conductive pads being apart from each other (two pads or terminals 22 are disposed one each on the two sides of the groove containing the terminal 20).
Regarding claim 18, Mashimo in view of Sato and Funada (relied on Mashimo) discloses wherein the substrate (1) further includes a second conductive pad (second conductive pad 8, annotated fig. 1A), and the cover (3) further has a plurality of second protruded portions (second protruded portion, annotated fig. 1A) arranged on both sides of the second claw portion (second claw 6 that lies on the second side plate 25, annotated fig. 1A) in the second side plate (second side plate, annotated fig. 1A), each extending from the second side plate in the direction intersecting with the first surface (1a), each being in contact with the second conductive pad (figs 1A-1B, annotated fig. 1A).  
Funada further teaches the substrate (12) includes a plurality of second conductive pads (22 that are disposed on the rear side surface of the substrate 12 as depicted in fig. 1 or on the upper end of the substrate 12 as depicted in fig. 3) arranged on both sides of the notched portion (notch portion containing electrodes 20 that is disposed on the rear side surface of the substrate 12 as depicted in fig. 1 or on the upper end of the substrate 12 as depicted in fig. 3, figs. 1, 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Mashimo in view of Sato and Funada to include a plurality of second conductive pads arranged on both sides of the second notched portion as taught by Funada because such modification provides additional connecting means for carrying additional signals as suggested by Funada (Col. 3: lines 45-64).

Claim(s) 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mashimo in view of Sato and Funada as applied to claim 18, and in further view of Kitade (US 6687135; “Kitade” hereinafter).
Regarding claim 19, Mashimo in view of Sato and Funada discloses the device as claimed in claim 18.
Mashimo in view of Sato and Funada does not explicitly disclose wherein the substrate further has a third notched portion in the outer edge, and a third conductive pad arranged on one side of the third notched portion on the first surface, and the cover further has a third side plate portion, a third claw portion that is extended from a lower end of the third side plate in the direction intersecting with the first surface and that is interlocked with the third notched portion, and a third protruded portion arranged on one side of the third claw portion in the third side plate, the third protruded portion extending from the third side plate in the direction intersecting with the first surface, the third protruded portion being in contact with the third conductive pad.
Kitade (figs. 1-3) teaches an electronic device comprising: a substrate (1) having a first surface (1a); and the substrate has a third notched portion (engaging recess 4 that lies on the left end of the substrate 1, fig. 1-2) in the outer edge, and a third conductive pad (electrode 8 that lies on the left end of the substrate 1, figs. 1-2) arranged on one side of the third notched portion on the first surface, and the cover (3) has a third side plate portion (side wall of the main body 5 that is disposed on the left side, figs. 1-2), a third claw portion (an engaging pin 6 that extend form the left sidewall of the main body 5 which engage with the third recess 4, fig. 2) that is extended from a lower end of the third side plate in the direction intersecting with the first surface and that is interlocked with the third notched portion, and a third protruded portion (opposed portion 3a that is disposed on the left sidewall of the main body 5) arranged on one side of the third claw portion in the third side plate, the third protruded portion extending from the third side plate in the direction intersecting with the first surface, the third protruded portion being in contact with the third conductive pad (Col. 4: lines 24-39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Mashimo in view of Sato and Funada to include an additional notched portion where an additional third claw portion is connected to, and an third additional protruded portion connected to an additional third conductive pad as taught by Kitade because such modification provides an additional mechanical support and electrical connections between the cover and the substrate.
Regarding claim 21, Mashimo in view of Sato, Funada and Kitade (relied on Kitade, figs 1-3, annotated fig. 2) discloses wherein the third side plate has a seventh lower end (lower end of the left sidewall from where the farthest engaging pins 6 extends, fig. 3, annotated fig. 2 above), an eighth lower end (lower end of the left sidewall from where the middle opposed portion 3a extends, fig. 3), and a ninth lower end (lower end of the left sidewall from where a recess between the middle opposed portion 3a and another engaging pins lies, fig. 3, annotated fig. 2 above), the eighth lower end being arranged on the one side of the seventh lower end in the direction along the first surface (fig. 3, annotated fig. 2 above), the ninth lower end being arranged on the one side of the eighth lower end in the direction along the first surface (fig. 3, annotated fig. 2 above), the third claw portion extends from the seventh lower end in the direction intersecting with the first surface (the farthest engaging pins 6 extends from the seventh lower end, fig. 3, annotated fig. 2 above), the third protruded portion extends from the eighth lower end in the direction intersecting with the first surface, and a lower end of the third protruded portion is placed at a position recessed from the ninth lower end of the third side plate in the direction intersecting with the first surface, fig. 3 and annotated fig. 2 above).

Allowable Subject Matter
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regard ding claim 16,  the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and claim 15, a combination of limitations that wherein the first side plate has a first lower end, second lower ends, and third lower ends, the first lower end being arranged between the second lower ends in a direction along the first surface, the first lower end and the second lower ends being arranged between the third lower ends in the direction along the first surface, the first claw portion extends from the first lower end in the direction intersecting with the first surface, the first protruded portions extend from the second lower ends in the direction intersecting with the first surface, and a lower end of the first protruded portion is placed at a position recessed from the third lower ends in the direction intersecting with the first surface. None of the reference art of record discloses or renders obvious such a combination.
Regard ding claim 20,  the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and claim 15, a combination of limitations that wherein the second side plate has a fourth lower end, fifth lower ends, and sixth lower ends, the fourth lower end being arranged between the fifth lower ends in the direction along the first surface, the fourth lower end and the fifth lower ends being arranged between the sixth lower ends in the direction along the first surface, the second claw portion extends from the fourth lower end in the direction intersecting with the first surface, the second protruded portions extend from the fifth lower ends in the direction intersecting with the first surface, and a lower end of the second protruded portion is placed at a position recessed from the sixth lower ends of the second side plate in the direction intersecting with the first surface.. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/           Examiner, Art Unit 2841